The testimony of a pedestrian who was nearly struck by defendant’s car as it was driven in a reckless manner was properly admitted as relevant to the charge of reckless endangerment in the first degree, as set forth in the indictment and as amplified by the People’s bill of particulars (see, People v Iannone, 45 NY2d 589, 597-598).
Defendant’s speculative claims that the trial court violated the mandates of CPL 270.30 and 310.10 concerning separation of alternate jurors are unpreserved by objection (People v Agramante, 87 NY2d 765), and are, in any event, unsupported *299by the record. Concur—Sullivan, J. P., Milonas, Ross, Tom and Mazzarelli, JJ.